DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 11, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch US 2020/0242471.
	Regarding claim 1, Busch discloses a method for predicting performance of a vehicle noise, vibration and harshness (NVH) system based on deep learning, the method comprising: preprocessing, by a preprocessing device, learning data collected for each channel associated with noise and vibration while driving; learning, by a learning device, a model forming a correlation function between multiple inputs and multiple outputs corresponding to the preprocessed learning data using an artificial neural network; and predicting, by a prediction device, performance using a vehicle NVH system model established through the learned model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 2, Busch discloses wherein the preprocessing includes: receiving a first user input to set an order where at least one learning target channel selected among all channels is preprocessed; generating one learning dataset where the learning data corresponding to the selected learning target channel is configured with an input and an output on a frequency domain in the set order and storing the learning dataset as a file; and outputting a color map of a channel selected by a user based on the generated learning dataset. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 7, Busch discloses wherein the vehicle NVH system model includes a selectable separate performance model, an integrated performance model, and a universal deep learning model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 8, Busch discloses wherein the separate performance model includes an acceleration booming model and a road noise model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 9, Busch discloses further comprising: at least one of visualizing and outputting the result of predicting the performance as a color map on a frequency domain and visualizing and outputting the result of comparing an experimental result obtained by applying the same noise and vibration as the collected learning data to a real vehicle with the result of predicting the performance. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 11, Busch discloses apparatus for predicting performance of a vehicle NVH system based on deep learning, the apparatus comprising: a preprocessing device configured to preprocess learning data collected for each channel associated with noise and vibration while driving; a learning device configured to learn a model forming a correlation function between multiple inputs and multiple outputs corresponding to the preprocessed learning data using an artificial neural network; and a prediction device configured to predict performance using a vehicle NVH system model established through the learned model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 12, Busch discloses wherein the preprocessing device includes: a preprocessing order determining device configured to receive a first user input to set an order where at least one learning target channel selected by a user among all channels is preprocessed; a preprocessing dataset generator configured to generate one learning dataset where the learning data corresponding to the selected learning target channel is configured with an input and an output on a frequency domain in the set order and store the learning dataset as a file; and a preprocessing result output device configured to output a color map of a channel selected by the user based on the generated learning dataset. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 17, Busch discloses wherein the vehicle NVH system model includes a selectable separate performance model, an integrated performance model, and a universal deep learning model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 18, Busch discloses wherein the separate performance model includes an acceleration booming model and a road noise model. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Regarding claim 19, Busch discloses further comprising: a visualization device including: a predicted result output device configured to visualize and output the result of predicting the performance as a color map on a frequency domain; and a compared result output device configured to visualize and output the result of comparing an experimental result obtained by applying the same noise and vibration as the collected learning data to a real vehicle with the result of predicting the performance. See FIG. 3B, 6A, 6B, 10, and paragraphs [0342] and [0374]-[0405].

Allowable Subject Matter
Claims 3-6, 10, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747